Judgment, Supreme Court, New York County (Jane Solomon, J.), entered September 1, 1994, which, after a nonjury trial, awarded plaintiff the principal sum of $482,000, plus interest and costs, unanimously affirmed, without costs.
Following the Court of Appeals’ determination in Seawall Assocs. v City of New York (74 NY2d 92, cert denied 493 US 976), which found Local Laws, 1986, No. 22 of the City of New York and subsequent legislation continuing the moratorium on alterations or conversions of single-room occupancy dwellings unconstitutional, a trial was held on plaintiff developer’s claim pursuant to 42 USC § 1983. Plaintiff sought damages as a result of defendant’s "taking” of its single-room occupancy building, which it had planned to convert into a luxury condominium *417before the moratorium went into effect. Under either tort or condemnation standards, the court’s award of lost profits to plaintiff was not against the weight of the evidence since plaintiffs experts provided the fact finder with a sound basis for approximating with reasonable certainty the profits lost as a result of defendant’s action (see, Scott v Greenville County, 716 F2d 1409, 1424; S & K Sales Co. v Nike Inc., 816 F2d 843, 852). Concur—Murphy, P. J., Sullivan, Kupferman, Ross and Williams, JJ.